DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed August 30, 2022. Claims 1-20 have been amended. Claims 1-20 are currently pending.

Claim Interpretation
All 112(f) indications have been overcome by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balassanian (US Pub No. 2015/0088542 A1).
As per claim 1, Balassanian discloses a stress state evaluation apparatus comprising:
a processor, configured to:
acquire living body data from each individual (paragraph [0042], lines 5-10: weight, body fat percentage) included in a group (paragraph [0010]);
specify a non-stress state of each individual based on the acquired living body data (paragraph [0032], lines 5-8: baseline emotional/mental state; paragraph [0043]; paragraph [0049], lines 1 & 11-12: correlating emotional/mental state based on quantitative/influential data, i.e. sensed user weight and body fat percentage);
adjust a determination reference of a stress state of each individual based on the specified non-stress state of each individual (paragraph [0032], lines 3-8: dynamically determine a user’s emotional/metal state based on a comparison to the user’s baseline emotional/mental state);
specify the stress state of each individual using the adjusted determination reference acquired living body data (paragraph [0109]); and
operate a stress state of the group based on the specified stress state(paragraph [0010], lines 1-5: a group; paragraph [0099], lines 9-11).
As per claim 2, Balassanian discloses the stress state evaluation apparatus according to claim 1,
wherein the processor specifies the non-stress state based on a result acquired by performing a stress state investigation (paragraph [0032], lines 5-6).
As per claim 3, Balassanian discloses the stress state evaluation apparatus according to claim 2,
wherein the processor specifies the non-stress state based on the result acquired by performing the stress state investigation for each predetermined period (paragraph [0073], lines 9-11).
As per claim 4, Balassanian discloses the stress state evaluation apparatus according to claim 2,
wherein the processor specifies the non-stress state based on the result acquired by performing the stress state investigation in a case where the acquired living body data (paragraph [0109]: user’s weight fluctuation between 150-160lbs or 160-170lbs).
As per claim 5, Balassanian discloses the stress state evaluation apparatus according to claim 2,
wherein processor specifies the non-stress state by learning the result acquired by performing the stress state investigation (paragraph [0032], lines 5-6: establishing a baseline).
As per claim 6, Balassanian discloses the stress state evaluation apparatus according to claim 3,
wherein the processor specifies the result acquired by performing the stress state investigation and specifies the non-stress state (paragraph [0032], lines 5-8).
As per claim 7, Balassanian discloses the stress state evaluation apparatus according to claim 4,
wherein the processor specifies the result acquired by performing the stress state investigation and specifies the non-stress state (paragraph [0032], lines 5-8: establishing baseline metal/emotional state).
As per claim 9, Balassanian discloses the stress state evaluation apparatus according to claim 1, wherein the processor is further configured to: 
output an operation result acquired through an operation (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 10, Balassanian discloses the stress state evaluation apparatus according to claim 2, wherein the processor is further configured to: 
output an operation result acquired through an operation (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 11, Balassanian discloses the stress state evaluation apparatus according to claim 3, wherein the processor is further configured to: 
output an operation result acquired through an operation (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 12, Balassanian discloses the stress state evaluation apparatus according to claim 4, wherein the processor is further configured to: 
output an operation result acquired through an operation (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 13, Balassanian discloses the stress state evaluation apparatus according to claim 5, wherein the processor is further configured to: 
output an operation result acquired through an operation (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 14, Balassanian discloses the stress state evaluation apparatus according to claim 6, wherein the processor is further configured to: 
output an operation result acquired through an operation (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 15, Balassanian discloses the stress state evaluation apparatus according to claim 9,
wherein the processor performs output to display the operation result (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 18, Balassanian discloses the stress state evaluation apparatus according to claim 15,
wherein the processor performs output to display a time-series graph (paragraph [0093]: report output as a graph; paragraph [0094]).
As per claim 20, (see rejection of claim 1 above) a non-transitory computer readable medium storing a program causing a computer to perform a process comprising:
acquiring living body data from each individual included in a group;
specifying a non-stress state of each individual based on the acquired living body data;
adjusting a determination reference of a stress state of each individual based on the specified non-stress state of each 
specifying the stress state of each individual using the adjusted determination reference; and 
operating a stress state of the group based on the specified stress state of each individual.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balassanian in view of Kwak et al. (Kwak; US Pub No. 2018/0321700 A1).
 As per claim 8, Balassanian teaches the stress state evaluation apparatus according to claim 2.
Balassanian does not expressly teach wherein the processor specifies the non-stress state with the living body data which is acquired 
Kwak teaches wherein the processor specifies the non-stress state with the living body data which is acquired (paragraph [0068], line 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the sleep monitoring as taught by Kwak, since Kwak states in paragraph [0068] that such a modification would result in determining a user’s brain activity during a plurality of different emotions and activities.
As per claim 16, Balassanian teaches the stress state evaluation apparatus according to claim 15.
Balassanian does not expressly teach wherein the processor performs output to display the number of people in the stress state in the group.
Kwak teaches wherein the processor performs output to display (paragraph [0125]) the number of people in the stress state in the group (paragraph [0085], lines 9-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user analysis as taught by Kwak, since Kwak states in paragraph [0085] that such a modification would result in provide a control command to improve user comfort.
As per claim 19, Balassanian teaches a stress state evaluation system comprising:
a detection device that… detects living body data (paragraph [0041]: measurement devices);
a server that is connected to the detection device (Fig. 4, Computer System 400, Data Source 402; paragraph [0072], lines 1-2); and
a display device that displays an output from the server (paragraph [0060]),
wherein the server includes a processor configured to
acquire the living body data from the detection device (paragraph [0042], lines 5-10: weight, body fat percentage),
specify a non-stress state of each individual based on the acquired living body data (paragraph [0032], lines 5-8: baseline emotional/mental state; paragraph [0043]; paragraph [0049], lines 1 & 11-12: correlating emotional/mental state based on quantitative/influential data, i.e. sensed user weight and body fat percentage),
adjust a determination reference of a stress state of each individual based on the acquired non-stress state of each individual (paragraph [0032], lines 3-8: dynamically determine a user’s emotional/metal state based on a comparison to the user’s baseline emotional/mental state),
specify the stress state of each individual using the adjusted determination reference acquired living body data (paragraph [0109]),
operate a stress state of the group based on the specified stress state(paragraph [0010], lines 1-5: a group; paragraph [0099], lines 9-11), and
output an operation result (paragraph [0060]; paragraph [0099], lines 9-11).
Balassanian does not expressly teach a detection device that is mounted on each individual included in a group.
Kwak teaches a detection device that is mounted on each individual included in a group (paragraph [0040], lines 2-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wearable device as taught by Kwak, since Kwak states in paragraph [0040] that such a modification would result in measuring a user’s biometric information.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balassanian in view of Kikuchi et al. (Kikuchi; US Pub No. 2016/0213296 A1).
As per claim 17, Balassanian teaches the stress state evaluation apparatus according to claim 15.
Balassanian does not expressly teach wherein the activity balance between sympathetic nerve and parasympathetic nerve in the group.
Kikuchi teaches wherein the (Fig. 12) activity balance between sympathetic nerve and parasympathetic nerve in the group (paragraph [0090]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user analysis as taught by Kikuchi, since Kikuchi states in paragraph [0090] that such a modification would result in determining a user’s emotional state.

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Balassanian does not teach the claim limitation “operate a stress state of the group based on the specified stress state” (Remarks, pg. 10), Examiner respectfully disagrees. The prior art of Balassanian teaches a plurality of users and controlling mental health data through recommendations to the user(s). Examiner interprets the plurality of users as being a group. The prior art of Balassanian teaches controlling each user’s mental health data recommendations based on analyzed mental health data for each user among the plurality of users. Therefore, due to the broadness of the claim limitations, the prior art of Balassanian teaches the claim limitation as outlined in the rejection above (see Balassanian, paragraphs [0010] and [0099]).
With respect to Applicant’s argument that the prior art of Kwak does not teach displaying a number of user as claimed (Remark, pg. 10-11), Examiner respectfully disagrees. See Kwak paragraphs [0052], line 10; [0087], lines 1-2 and [0088] as identifying a specific number of people. Therefore, the prior art of Kwak teaches the claim limitation of claim 16 as outlined above.
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684